
	
		II
		110th CONGRESS
		1st Session
		S. 941
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 20, 2007
			Mr. Sanders (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase Federal support for Community
		  Health Centers and the National Health Service Corps in order to ensure access
		  to health care for millions of Americans living in medically-underserved
		  areas.
	
	
		1.Short titleThis Act may be cited as the
			 Community Health Centers Investment
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)An estimated 35,000,000 Americans have no
			 regular source of health care, and lack access to the most basic health
			 services.
			(2)Access to health care is especially
			 difficult for those Americans who live in medically underserved rural
			 communities or inner city neighborhoods, who lack public or private health
			 insurance coverage and the ability to pay directly for care, or who are members
			 of other vulnerable groups, including individuals who are homeless or are
			 migrant farm workers.
			(3)The consequences of poor access to health
			 care is evidenced in elevated infant and childhood mortality rates, dangerously
			 low childhood immunization rates, overutilization of hospital emergency rooms
			 or other inappropriate providers of primary care services, and hospitalization
			 rates for preventable conditions that are significantly higher than the
			 national average.
			(4)Community health centers, which serve more
			 than 16,000,000 needy Americans in more than 5,000 communities across the
			 country, provide an effective and proven model for extending access to all
			 medically underserved Americans.
			(5)Numerous independent studies confirm that
			 these health centers have compiled a remarkable record of achievement in
			 providing care of superior quality, with exceptional cost-effectiveness and
			 efficiency, saving billions of dollars for both taxpayers and private
			 payers.
			(6)Over the past 5 years, with strong
			 bipartisan support from the Congress and encouragement by the Executive Branch,
			 nearly 900 underserved communities were funded to establish or expand a health
			 center, offering care to almost 5,000,000 more needy individuals. Yet during
			 that same period, another 800 communities were approved for a health center but
			 were not funded, because not enough funding was available for them, and there
			 are thousands more underserved communities across America that need a health
			 center but do not have one today.
			(7)Furthermore, the existing, currently funded
			 health centers have experienced reduced Federal grant support over the past 2
			 years, jeopardizing their ability to be sustained and meet the needs of the
			 growing number of uninsured in their service areas. Growing new health centers
			 without supporting existing ones is a failed policy that will ultimately weaken
			 this valuable resource for the most disadvantaged Americans.
			(8)Critical to the growth of new and existing
			 health centers is having a sufficient supply of primary care health
			 professionals to staff them. Currently, health centers rely on the National
			 Health Service Corps for over 20 percent of their physician workforce. Yet,
			 fewer than half of all Corps placements are made to health centers, even though
			 they are one of the strongest cords in the health care safety net.
			(9)According to published research, health
			 centers in the last year experienced a 15 percent physician vacancy rate and a
			 19 percent dentist vacancy rate nationally. In rural areas, vacancy rates were
			 higher, 19 percent for physicians and 27 percent for dentists.
			(10)Adequate reimbursement for the services
			 that health centers provide is another pressing need if health centers are to
			 fulfill their mission. While health centers provide care to more than 1,000,000
			 medically underserved Medicare beneficiaries, their Medicare payments are
			 subject to an arbitrary payment cap that is now 15 years old and adversely
			 affects more than three-quarters of all health centers, causing annual revenue
			 losses in excess of $50,000,000 nationally.
			3.Community health centers
			(a)FundingTo carry out the program authorized under
			 section 330 of the Public Health Service Act (42 U.S.C. 254b), there are
			 authorized to be appropriated, and there are appropriated—
				(1)for fiscal year 2008,
			 $2,563,000,000;
				(2)for fiscal year 2009,
			 $2,863,000,000;
				(3)for fiscal year 2010,
			 $3,263,000,000;
				(4)for fiscal year 2011,
			 $3,663,000,000;
				(5)for fiscal year 2012,
			 $4,163,000,000;
				(6)for fiscal year 2013,
			 $4,663,000,000;
				(7)for fiscal year 2014, $5,263,000,000;
			 and
				(8)for fiscal year 2015,
			 $5,863,000,000.
				(b)Use of fundsIn each of the fiscal years described in
			 subsection (a), amounts appropriated under such section shall be used in
			 accordance with the following priorities:
				(1)Fiscal year 2008With respect to fiscal year 2008:
					(A)First priority shall be given to providing
			 continuing operating grants to all health centers that received operating
			 grants under section 330 of the Public Health Service Act (42 U.S.C. 254b)
			 during the previous fiscal year, and which continue to meet all eligibility
			 requirements for the receipt of funding under such section.
					(B)Second priority shall be given to providing
			 an adjustment (not to exceed $100,000,000 for all health centers) in the amount
			 of each operating grant awarded to a health center pursuant to subparagraph (A)
			 to account for—
						(i)the increased cost of providing services
			 through each such health center based on the average increase in costs per
			 encounter reported by all health centers during the most recent reporting
			 period for which such information is available prior to the beginning of the
			 fiscal year; and
						(ii)the change in the number of users reported
			 by each such health center during the most recent reporting period for which
			 such information is available prior to the beginning of the fiscal year;
						(C)Third priority shall be given to providing
			 initial operating grants (or expanded operating grants, as the case may be) to
			 all eligible applicants for New Access Point or Expanded Medical Capacity
			 grants during fiscal years 2002 through 2007 (not to exceed $225,000,000 for
			 all such grantees), that—
						(i)received a score of Fully
			 Acceptable or better from an Objective Review Committee established by
			 the Health Resources and Services Administration during that period; and
						(ii)did not receive funding because of a lack
			 of available appropriated funds during that period to permit the funding of
			 such applications.
						(D)Fourth priority shall be given to providing
			 initial operating grants (or expanded operating grants, as the case may be) to
			 all eligible applicants for New Access Point or Expanded Medical Capacity
			 grants during fiscal year 2008, that received a score of Fully
			 Acceptable or better from an Objective Review Committee established by
			 the Health Resources and Services Administration during that fiscal year,
			 subject to the availability of appropriations. Notwithstanding any funding
			 criteria that may otherwise be utilized in the selection of grantees under the
			 programs described in this subparagraph, the criteria to be used for the
			 approval of applications under this subparagraph shall ensure an equitable
			 geographic distribution with respect to the service areas of the grantees that
			 receive such assistance.
					(E)(i)Fifth priority shall be given to supporting
			 the planning and development of new health centers (not to exceed $25,000,000
			 for all such support) in communities that demonstrate need for a health center
			 under section 330 of the Public Health Service Act (42 U.S.C. 254b), including
			 counties, other eligible geographic or governmental subdivisions such as
			 cities, towns, neighborhoods, or groups of such subdivisions in contiguous
			 areas.
					(ii)Funds made available under clause (i) shall
			 be used to award grants in accordance with section 330(c) of the Public Health
			 Service Act (42 U.S.C. 254b(c)), particularly to entities that will serve
			 medically underserved areas identified through the use of criteria including
			 the distance of the area from other sources of primary medical or dental care,
			 the lack of access to existing primary health care practices among the
			 population of the community, the lack of acceptance of Medicaid beneficiaries
			 among existing primary health care practices in the community, significant
			 disparities in health status, the percentage of uninsured and underinsured, and
			 other measures that indicate barriers to appropriate primary health
			 care.
					(iii)Of the amount made available for grants
			 under clause (i), not more than $20,000,000 may be used to provide support to
			 health center networks (as defined in section 330(e)(1)(C) of the Public Health
			 Service Act (42 U.S.C. 254b(e)(1)(C)), or to organizations that represent all
			 health centers in a State, and that have established or have made a commitment
			 to establishing Statewide systems of health centers that will ensure the
			 presence of health centers in all underserved areas in that State.
					(iv)Notwithstanding any funding criteria that
			 may otherwise be utilized in awarding grants of the type described in this
			 subparagraph, the criteria used for the approval of applications under this
			 subparagraph shall ensure an equitable geographic distribution with respect to
			 the service areas of the grantees that receive such assistance.
					(2)Succeeding fiscal yearsFor fiscal year 2009, and for each
			 succeeding fiscal year, funds shall be distributed under this section in
			 accordance with the priorities described in subparagraphs (A), (B), (D), and
			 (E) of paragraph (1).
				4.National Health Service Corps
			(a)FundingTo carry out the programs authorized under
			 sections 331 through 338G of the Public Health Service Act (42 U.S.C.
			 254d–254p), there are authorized to be appropriated, and there are
			 appropriated—
				(1)for fiscal year 2008, $150,000,000;
				(2)for fiscal year 2009, $175,000,000;
				(3)for fiscal year 2010, $200,000,000;
				(4)for fiscal year 2011, $225,000,000;
				(5)for fiscal year 2012, $250,000,000;
				(6)for fiscal year 2013, $275,000,000;
				(7)for fiscal year 2014, $300,000,000;
			 and
				(8)for fiscal year 2015, $325,000,000.
				(b)Assignment of personnel
				(1)In generalSection 333(a)(3) of the Public Health
			 Service Corps (42 U.S.C. 254f(a)(3)) is amended to read as follows:
					
						(3)(A)In approving applications for assignment of
				members of the Corps, the Secretary shall not discriminate against application
				from entities that are not receiving Federal financial assistance under this
				Act.
						(B)In approving such applications, the
				Secretary shall—
							(i)give preference to applications in which a
				nonprofit entity or public entity shall provide a site to which Corps members
				may be assigned; and
							(ii)give the highest preference to
				applications—
								(I)from entities described in clause (i) that
				are federally qualified health centers as defined in section 1905(l)(2)(B) of
				the Social Security Act; and
								(II)from entities described in clause (i) that
				primarily serve racial and ethnic minority and other health disparity
				populations with annual incomes at or below twice those set forth in the most
				recent poverty guidelines issued by the Secretary pursuant to section 673(2) of
				the Community Services Block Grant Act (42 U.S.C.
				9902(2)).
								.
				(2)Priorities in assignment of corps
			 personnelSection 333A of the
			 Public Health Service Act (42 U.S.C. 254f–1) is amended—
					(A)in subsection (a)—
						(i)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (2), (3), and (4), respectively; and
						(ii)by inserting before paragraph (2) (as so
			 redesignated) the following:
							
								(1)give preference to applications as set
				forth in subsection (a)(3) of section
				333;
								;
				and
						(B)by striking subsection
			 (a)(1) each place such appears and inserting subsection
			 (a)(2).
					(3)Conforming amendmentSection 338I(c)(3)(B)(ii) of the Public
			 Health Service Act (42 U.S.C. 254q–1(c)(3)(B)(ii)) is amended by striking
			 section 333A(a)(1) and inserting section
			 333A(a)(2).
				(c)Revision of scholarship
			 limitationSection 338H(b) of
			 the Public Health Service Act (42 U.S.C. 254q(b)) is amended to read as
			 follows:
				
					(b)ScholarshipsOf the amount appropriated under subsection
				(a) for a fiscal year, the Secretary shall obligate not less than 40 percent
				for the purpose of awarding contracts for scholarships under this subpart
				(including scholarships to individuals from disadvantaged
				backgrounds).
					.
			5.Medicare
			(a)Coverage for FQHC ambulatory
			 servicesSection 1861(aa)(3)
			 of the Social Security Act (42 U.S.C. 1395x(aa)(3)) is amended to read as
			 follows:
				
					(3)The term Federally qualified health
				center services means—
						(A)services of the type described in
				subparagraphs (A) through (C) of paragraph (1), and such other services
				furnished by a Federally qualified health center for which payment may
				otherwise be made under this title if such services were furnished by a health
				care provider or health care professional other than a Federally qualified
				health center; and
						(B)preventive primary health services that a
				center is required to provide under section 330 of the Public Health Service
				Act;
						when furnished to an individual as a
				patient of a Federally qualified health
				center..
			(b)Per visit payment requirements for
			 FQHCsSection 1833(a)(3)(A)
			 of the Social Security Act (42 U.S.C. 1395l(a)(3)(A)), is amended by adding
			 (which regulations may not limit the per visit payment amount, or a
			 component of such amount, for services described in section
			 1832(a)(2)(D)(ii)) after the Secretary may prescribe in
			 regulations.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to services provided on or after January 1,
			 2007.
			
